Case 2:18-cr-00614-JS-GRB Document 53 Filed 04/15/19 Page 1 of 1 PageID #: 230



                               WENGER & ARLIA, ESQS.
                                ATTORNEYS AT LAW
                                   20 Vesey Street, Suite 210
                                      New York, NY 10007
                           Tel: (212) 566-6262 – Fax: (212) 608-6262




April 15, 2019

Hon. Joanne Seybert
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: United States v. Jeffrey Miller
    18 CR 614 (JS)

Dear Judge Seybert:

        As you are aware, the law firm of Wenger & Arlia Esqs. has been retained to represent
the defendant, Jeffrey Miller, in the above-referenced prosecution.

        The purpose of this letter is to request permission for Mr. Miller to travel with his wife to
Mount Olive, New Jersey from June 22, 2019 through June 23, 2019 to be with their son,
daughter-in-law and infant grandson while their son and daughter-in-law attend a wedding and
the surrounding festivities that weekend. They will be staying at the Marriott Residence Hotel in
Mt. Olive, New Jersey.

      AUSA Charles Rose has consented to such travel request on behalf of the Government.
Mr. Miller awaits your approval. Thank you for your prompt attention to this matter.

                                              Respectfully yours,

                                              John Arlia
JA:ma                                         John Arlia (JA)6781
